Citation Nr: 1230315	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right ankle.

2. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left ankle.

3. Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy with peroneal neuropathy.

4. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

5. Entitlement to an initial disability rating in excess of 10 percent for residuals of a status post meniscectomy, left knee, prior to May 12, 2011.

6. Entitlement to a disability rating in excess of 30 percent for status post total left knee arthroplasty, as of July 1, 2012.

7. Entitlement to an initial disability rating in excess of 10 percent for spondylosis and degenerative joint disease, with complaints of paresthesias, of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program, that denied the benefits sought on appeal.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In April 2010, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

On May 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


